DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 01/04/21.
Claims 1-4, 6-15, 17-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 01/04/21, has been entered. Claims 1, 4, 7, 11-12, 15, and 20 have been amended. Claims 5 and 16 have been cancelled. In light of Applicant’s amendments, the 35 U.S.C. 112(a) and 103 rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/21 has been entered.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 7 recites the limitation “dependency” (see line 3) which renders the claim indefinite because it is unclear if Applicant is referring to the same identified dependency in claim 1. For purposes of this examination, the examiner will interpret the limitation to read “identified dependency” (i.e. same as in claim 1).
	Claim 8 inherits the deficiencies noted in claim 7 above and therefore are rejected on the same basis. 

	Claim 7 recites the limitation “one item” (see lines 3 and 5) which renders the claim indefinite because it is unclear if Applicant is referring to the same one item in claim 1. For purposes of this examination, the examiner will interpret the limitation to read “the one item” (i.e. the same as in claim 1).
Claim 8 inherits the deficiencies noted in claim 7 above and therefore are rejected on the same basis.


Claim 8 inherits the deficiencies noted in claim 7 above and therefore are rejected on the same basis.

	Claim 7 recites the limitation “the identified dependency…comprises using a sliding time window” (see lines 3-4) which renders the claim indefinite because it is unclear how a dependency can comprise of a sliding time window (graphical interface element). For purposes of this examination, the examiner will interpret the limitation to read “the identified dependency…is determined using a sliding time window”.
	Claim 8 inherits the deficiencies noted in claim 7 above and therefore are rejected on the same basis.

	Claim 7 recites the limitation “the transaction purchase timestamps” (see line 4) which renders the claim indefinite because it is unclear if Applicant is referring to the date of purchase timestamps in claim 1. For purposes of this examination, the examiner will interpret the limitation to read “the date of purchase timestamps” (i.e. the same as in claim 1).
	Claim 8 inherits the deficiencies noted in claim 7 above and therefore are rejected on the same basis.


	
	Claim 8 recites the limitation “a generated bundle” (see line 2) which renders the claim indefinite because it is unclear if Applicant is referring to the same generated bundle in claim 1 or a different bundle. For purposes of this examination, the examiner will interpret the limitation to read “the generated bundle” (i.e. the same as in claim 1).

	Claim 8 recites the limitation “the perceived value of another item” which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a perceived value of the second item”.

	Claim 18 recites the limitation “the perceived value of one item” which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a perceived value of the one item”.

Claim 18 recites the limitation “a generated bundle” (see line 2) which renders the claim indefinite because it is unclear if Applicant is referring to the same generated bundle in claim 12 or a different bundle. For purposes of this examination, the examiner will interpret the limitation to read “the generated bundle” (i.e. the same as in claim 1).



            Claim 20 recites the limitation “the customer” (see line 4) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a customer”.

            Claim 20 recites the limitation “the bundle” (see line 4) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a bundle”.

            Claim 20 recites the limitation “the cost of individual products” (see line 6) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a cost of individual products”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1-4, 6-10, and 20 are directed to a process. Claim 11 is directed to a machine. Claims 12-15 and 17-19 are directed to an article of manufacture. Therefore, claims 1-4, 6-15, and 17-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 

obtain information corresponding to a plurality of transactions of an entity, each transaction comprising at least one bundle of items wherein the information identifies (i) the items included in each bundle and (ii) a cost of each of the bundles to a customer who purchased the bundle, wherein each of the plurality of transactions comprise date of purchase timestamps;
identify and classify, from the obtained information, attributes of the items included in the transactions, wherein the attributes comprises at least one physical attribute of each of the items included within the transactions, wherein the identifying comprises identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle;
determine, from the obtained information, a cost individually attributable to the items included in each of the bundles of the transactions, wherein a total cost of the items within a given bundle is different than a summation of a cost of individual items within the given bundle, wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions;
identify, from the obtained information, a correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item;
generate at least one bundle of items using the identified attributes of the individual items, each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items and (ii) an identified perceived value of the bundle to the customer, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a maximum price of each item included within the at least one bundle, a minimum price of each item included within the at least one bundle, a number of items included within the at least one bundle, attributes related to items included within the at least one bundle, and a function to be used for the generating the at least one bundle; and
provide a recommendation to the entity regarding the individual items to bundle based upon the generated at least one bundle of items.
The above limitations recite the concept of recommending items. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite 
commercial interactions (including sales activities and behaviors). Accordingly, under Prong One of Step 2A, claim 11 recites an abstract idea (Step 2A, Prong One: YES).
a processor, computer readable storage medium, and computer readable program code. Independent claims 1, 12, and 20 recite similar additional elements to those of claim 11. The additional elements of a processor, computer readable storage medium, and computer readable program code merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
As discussed above with respect to integration of the abstract idea into a practical application, claim 11 recites the additional elements of a processor, computer readable storage medium, and computer readable program code to merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the additional elements do no more than generally link the use of 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 11 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network and
storing and retrieving information in memory.
Therefore, under Step 2B, there are no meaningful limitations in claim 11 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 2-4, 6-10, 13-15, and 17-19, merely further limit the abstract idea and are thereby considered to be ineligible. Dependent claims 7-8 include further additional elements such as a sliding time window. Similar to the analysis above with respect to representative claim 11, although the additional element is recited, claims 7-8 merely invoke such additional element as a tool to perform the abstract idea. See MPEP 2106.05(f). Under Step 2B, similar to the analysis of representative claim 11, the dependent claims, analyzed individually and as an ordered combination, invoke such additional element as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do 
       

Allowable Subject Matter
Claims 1-4, 6-15, 17-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) and 101, set forth in this Office action.
           
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-4, 6-15, and 17-20 are allowable as follows:

The most relevant prior art made of record includes Hanlon, U.S. 9483789 B1 (previously cited and hereafter referred to as “Hanlon”), in view of Zelevinsky et al., U.S. 20130191377 A1,  (previously cited and hereafter referred to as “Zelevinsky”), in further view of Zakas et al., U.S. 20150161709 A1, (previously cited and hereafter referred to as “Zakas”), in further view of NPL Reference U.

Hanlon discloses a method, comprising: obtaining information corresponding to a plurality of transactions of an entity, each transaction comprising at least one bundle of items, wherein the information identifies (i) the items included in each bundle and (ii) a cost of each of the bundles to a customer who purchased the bundle, wherein each of the plurality of transactions comprise date of purchase timestamps (Hanlon: [Col. 5, ll. 44 – Col. 6, ll 28]); identifying and classifying, from the obtained information, attributes of the items included in the transactions (Hanlon: [Col. 5, ll. 44 – Col. 6, ll. 28]); identifying, a co-occurrence of items within each of the bundles (Hanlon: [Col. 5, ll. 44 – Col. 6, ll. 28]); determining, from the obtained information, a cost individually attributable to the items included in each of the bundles of the transactions (Hanlon: [Col. 5, ll. 44 – Col. 6, ll. 28]); identifying, from the obtained information, a correlation between purchasing of 
Hanlon does not explicitly disclose the attributes comprises at least one physical attribute of each of the items included within the transactions, wherein the identifying comprises identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle; wherein a total cost of the items within a given bundle is different than a summation of a cost of individual items within the given bundle, wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions; identifying, from the obtained information, a correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item; generating at least one bundle of items using the identified attributes of the individual items, each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items and (ii) an identified perceived value of the bundle to the customer, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one 
Zelevinsky teaches at least one physical attribute of each of the items included within the transactions (Zelevinsky: [0044]).
Hanlon in view of Zelevinsky does not teach identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle; wherein a total cost of the items within a given bundle is different than a summation of a cost of individual items within the given bundle, wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions; identifying, from the obtained information, a correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item; generating at least one bundle of items using the identified attributes of the individual items, each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items and (ii) an identified perceived value of the bundle to the customer, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a 
Zakas teaches a total cost of the items within a given bundle is different than a summation of a cost of individual items within the given bundle (Zakas: [0058]) and each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items (Zakas: [0054 and 0144]) and (ii) an identified perceived value of the bundle to the customer (Zakas: [0068, 0070]).
Hanlon in view of Zelevinsky in further view of Zakas does not explicitly teach identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle; wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions; identifying, from the obtained information, a correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item; generating at least one bundle of items using the identified attributes of the individual items, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a maximum price of each 
            Cited NPL Reference U teaches grouping items based on a co-occurrence feature among items (U: [Page 586]), but does not explicitly teach identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle; wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions; identifying, from the obtained information, a correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item; generating at least one bundle of items using the identified attributes of the individual items, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a maximum price of each item included within the at least one bundle, a minimum price of each item included within the at least one bundle, a number of items included within the at least one bundle, attributes related to items included within the at least one bundle, and a function to be used for the generating the at least one bundle. 


The examiner further emphasizes claim 1 as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of 
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that claim 1 is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Claims 11, 12, and 20 contain similar allowable subject matter to that of claim 1.

Claims 2-4, 6-10, 13-15, and 17-19 depend from claims 1, 12, and 20 respectively, and, as such, are indicated as containing allowable subject matter for the same reasons with respect to claim 1.

     

Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered.

35 U.S.C. § 101
	In regards to newly amended claim 1, Applicant argues 1) the claims are “not directed to a judicial exception, particularly a method of organizing human activity” (Remarks pages 15-16); 2) “the claims integrate the judicial exception into a practical application” (Remarks pages 16-18); and “the claims amount to an inventive concept” (Remarks pages 19-21). 
	
	With respect to argument 1) the Examiner disagrees. Applicant asserts the claims utilize “an algorithm for receiving historical information, mining attributes…, to generate bundles” and there is “no human behavior or management of humans at all within the claims”. As identified in the 2019 PEG, the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas encompasses commercial interactions including sales activities/behaviors. Utilizing an algorithm to receive historical information and mine attributes to generate bundle recommendations for a particular person falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it is a sales activity and behavior to provide recommendations for purchase. In addition, the October 2019: Patent Eligibility Guidance Update states that the subgroupings under “Certain Methods of Organizing Human Activity” encompass both activity of a single person and activity that involves multiple people, as well as certain activity between a person and a computer. Therefore the Examiner maintains the rejection.

a processor, computer readable storage medium, and computer readable program code. Applicant asserts the claims are “directed toward a very particular application of any judicial exception”. However, the recitation of the additional elements amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Applicant’s specification recites in paragraph [0015] that the claimed invention may be performed using a server computer, a client computer, etc. may be used to implement the claimed invention, and therefore shows no indication that the claimed additional elements are anything more than a generic computer performing generic computer functions to implement the abstract idea. Furthermore, the additional elements are merely applied to the abstract idea and using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see MPEP 2106.05(h)). Therefore the Examiner maintains the rejection.  

	With respect to argument 3) the Examiner disagrees. Providing relevant items to include within a bundle does not improve the functioning of a computer or any other technology or technical field. Instead, it is an improvement to the abstract idea of recommending items. Applicant further asserts the claims “generate new bundles…and provide recommendations to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                      
/RESHA DESAI/Primary Examiner, Art Unit 3625